Citation Nr: 1308654	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  07-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for nasal disability, to include rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case to the RO in December 2010.

The Veteran had filed a notice of disagreement regarding the issue of service connection for left ankle disability in April 2006, and had appealed the RO's denial of service connection for left index finger wart disability.  However, the RO granted service connection for left ankle disability in June 2007, and for left index finger wart disability in October 2011.  Accordingly, those issues are no longer on appeal.  

The Veteran failed to appear for a Board videoconference hearing in July 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was previously before the Board.  The issue at that time was framed as service connection for sinusitis.  The Board remanded the case in December 2010 for a VA examination.  Such examination in March 2011 resulted in a finding of no current chronic sinusitis.  However, as pointed out by the representative, the examiner did report nasal obstruction both left and right.  The examiner also referred to a history of rhinitis.  This evidence suggests that what the Veteran has been claiming as sinusitis may in fact be rhinitis.  Medical clarification is therefore necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be forwarded to the March 2011 VA examiner for review.  The examiner should offer an opinion as to whether or not the Veteran has rhinitis (as opposed to sinusitis) and, if so, whether it is at least as likely as not (a 50% or higher degree of probability) related to his active duty service. 

If the March 2011 VA examiner is no longer available, then the Veteran should be scheduled for an appropriate VA examination.  The claims file should be made available for review, and the examiner should offer a response to the above-posed question.  

Should a new VA examination be scheduled and the Veteran fail to report, then the claims file should nevertheless be forwarded to an appropriate VA examiner for review and an opinion in response to the above-posed question. 

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for any nasal disability, to include rhinitis.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


